ORDER
Where upon review on certiorari of a decision or order of the Workers’ Compensation Court of Appeals, an award of compensation is affirmed, or modified and affirmed, or an order disallowing compensation is reversed, the Supreme Court may allow reasonable attorney fees incident to the review. The allowance of reasonable attorney fees is made a part of the judgment order. Minn.Stat. § 176.511, subd. 5 (2002). The amounts allowed under the statute by this court have not been adjusted since 1988 and shall now be increased.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that $1,200 in attorney fees shall be allowed where briefs are filed and the matter is considered on the en bane nonoral calendar and $1,600 in attorney fees shall be allowed where briefs are filed and the matter is considered on the en banc oral calendar. This fee schedule shall be effective January 1, 2003, on all appeals filed thereafter.
/s/ KATHLEEN A. BLATZ Chief Justice